Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 8/3/21.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...in response to determining the duty cycle of the control signal is outside the defined range, adjust the reference voltage by: determining a comparison voltage based on the one or more sensed output parameters of the power circuit and the duty cycle of the control signal, but not a sensed input parameter of the power circuit; and setting the reference voltage to equal the lessor of the comparison voltage and a maximum output voltage threshold of the power circuit; wherein the reference voltage is adjustable over time to thereby linearly adjust the output voltage of the power circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...determine if the duty cycle of the control signal is within a defined range, sense the output voltage of the power circuit, and in response to determining the duty cycle of the control signal is outside the defined range, determine a comparison voltage based on the sensed output voltage of the power circuit and the duty cycle of the control signal, and adjust the reference voltage to equal the lessor of the comparison voltage and a maximum output voltage threshold of the power circuit, the reference voltage adjustable over time to thereby linearly adjust the output voltage of the power circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the duty cycle of the control signal; and one or more of a defined maximum output voltage threshold, a defined minimum output voltage threshold, a defined maximum input voltage threshold, and a defined minimum input voltage threshold of the power circuit; wherein the reference voltage is not adjusted based on a sensed input parameter of the switched mode power supply; and wherein the reference voltage is adjustable over time to thereby linearly adjust the output voltage of the switched mode power supply.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838